PER CURIAM.
This is an appeal from a summary denial of defendant’s motion to vacate a judgment and sentence for arson in the second degree, pursuant to CrPR 3.850.
Appellant contends that the allegations contained in his motion entitled him to an evidentiary hearing, and a summary denial of the motion by the trial judge constituted an abuse of discretion.
We disagree with the defendant’s contention and affirm upon the authority of e. g., Austin v. State, Fla.App. 1964, 160 So.2d 730; Conyers v. State, Fla.App.1968, 215 So.2d 616; Nelson v. State, Fla.App. 1969, 227 So.2d 533; Peterson v. State, Fla.App. 1970, 237 So.2d 223; Parks v. State, Fla.App. 1971, 256 So.2d 40.